Exhibit 10.1
Description of 2009 LandAmerica Synergy Incentives
Fidelity National Financial, Inc.
Set forth below is a description of the material terms of two LandAmerica
synergy incentive programs approved by the Compensation Committee of the Board
of Directors (the “Committee”) of Fidelity National Financial, Inc. (the
“Company”) in 2009. The purpose of the synergy incentives was to incentivize
employees to help the Company achieve pre-established synergy cost savings goals
related to the LandAmerica business acquired by the Company in December of 2008.
First LandAmerica Synergy Incentives (the “First Synergy Incentives”)

•   The First Synergy Incentives were approved by the Committee on January 20,
2009, under the Company’s Annual Incentive Plan.

•   Thirty-seven employees of the Company were selected to participate. The
Company’s 2009 named executive officers (as defined under Item 402(a)(3) of
Regulation S-K) (the “Named Executive Officers”) were among the employees
selected.

•   The incentives were earned if between $120 million and $200 million of
synergy cost savings were achieved during calendar year 2009. Synergy cost
savings were measured quarterly. The total size of the incentive pool was
$20.4 million.

•   For purposes of the incentives, “synergy cost savings” was defined as the
annualized expense savings resulting from:

  •   staff reductions     •   the cancellation of a LandAmerica lease
obligation     •   the cancellation or restructuring of a LandAmerica acquired
obligation or contract that results in an expense savings as compared with
LandAmerica’s expenses immediately prior to the closing of the acquisition and  
  •   the cancellation of services being provided under the transition services
agreement entered into in connection with the acquisition.

•   To the extent a terminated employee or a canceled lease, contract or
transition service was replaced by the Company, the synergy cost savings were
offset.

1



--------------------------------------------------------------------------------



 



•   Participants had to be employed by the Company on the date that the
incentive was paid. To the extent earned, payments would be made following the
quarter in which the goal was achieved.

•   Upon a change in control of the Company, the incentives would have been
terminated and the synergy cost savings would have been calculated at the change
in control date.

•   Set forth below is a table showing, for each of the Company’s 2009 Named
Executive Officers, the threshold and maximum incentive opportunities under the
First Synergy Incentives:

                      Threshold   Maximum     Opportunity   Opportunity
          Name   ($)   ($)
William P. Foley
    1,500,000       3,000,000  
Alan L. Stinson
    600,000       1,200,000  
Raymond R. Quirk
    1,350,000       2,700,000  
Anthony J. Park
    375,000       750,000  
Brent B. Bickett
    300,000       600,000  

•   The following formula was used to determine the amounts earned:

  •   if the synergy cost savings equaled $120 million, 50% of the maximum
amount would be earned     •   if the synergy cost savings equaled $160 million,
75% of the maximum amount would be earned     •   if the synergy cost savings
equaled $200 million, 100% of the maximum amount would be earned and     •   if
the synergy cost savings fell between the amounts listed above, the amount
earned would be pro-rated.

•   The Committee determined that the maximum goal was achieved in the first
quarter in 2009. As a result, the maximum incentive opportunities were earned.

Second LandAmerica Synergy Incentives (the “Second Synergy Incentives”)

•   The Second Synergy Incentives were approved by the Committee on April 15,
2009, under the Annual Incentive Plan.

•   Forty-three employees of the Company were selected to participate. The
Company’s 2009 Named Executive Officers were among the employees selected.

2



--------------------------------------------------------------------------------



 



•   The incentives were earned if between $16 million and $20 million of synergy
cost savings were achieved during the second, third and fourth quarters of
calendar year 2009. The total size of the incentive pool was $3.57 million.

•   Synergy cost savings were defined in the same manner as they were defined
for purposes of the First Synergy Incentives (described above).

•   To the extent a terminated employee or a canceled lease, contract or
transition service was replaced by the Company, the synergy cost savings were
offset.

•   Participants had to be employed by the Company on the date that the
incentive was paid. To the extent earned, payments would be made following the
quarter in which the goal was achieved.

•   Upon a change in control of the Company, the incentives would have been
terminated and the synergy cost savings would have been calculated at the change
in control date.

•   Set forth below is a table showing, for each of the Company’s 2009 Named
Executive Officers, the threshold and maximum incentive opportunities under the
Second Synergy Incentives:

                      Threshold   Maximum     Opportunity   Opportunity
          Name   ($)   ($)
William P. Foley
    262,500       525,000  
Alan L. Stinson
    105,000       210,000  
Raymond R. Quirk
    236,250       472,500  
Anthony J. Park
    65,625       131,250  
Brent B. Bickett
    52,500       105,000  

•   The following formula was used to determine the amounts earned:

  •   if the synergy cost savings equaled $16 million, 50% of the maximum amount
would be earned     •   if the synergy cost savings equaled $18 million, 75% of
the maximum amount would be earned     •   if the synergy cost savings equaled
$20 million, 100% of the maximum amount would be earned and     •   if the
synergy cost savings fell between the amounts listed above, the amount earned
would be pro-rated.

3



--------------------------------------------------------------------------------



 



•   The Committee determined that the maximum goal was achieved in the second
quarter of 2009. As a result, the maximum incentive opportunities were earned.

4